DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 12 and 13 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nonaka et al. (US 2019/0111712 A1).
With respect to claim 1, Nonaka et al. teaches a printing apparatus 100 comprising:
a printing unit 20 configured to print an image on a printing medium 5 and configured to be able to move;
a cutter unit 30 configured to be able to connect with or separate from the printing unit (Figs. 2A-2B), and configured to, by following a movement of the printing unit (i.e., moving along the same Y-axis direction as the printing unit 20 after the printing unit has printed the image), cut the printing medium 5; and
a control unit 50 configured to, in a case where a predetermined condition is satisfied after the printing medium is cut by the cutter unit (i.e., a new print job is required), cause the printing unit to perform printing on a succeeding printing medium, while moving the printing unit in a state in which the cutter unit 30 is connected with the printing unit 20.  See, in particular, Figures 2A-2B and paragraphs [0037] and [0060]-[0061]. 
With respect to claim 9, Nonaka et al. teaches wherein the control unit, in a case where a predetermined condition that is related to an image to be printed is satisfied (i.e., the print job is complete), does not allow the printing unit to perform printing on the succeeding printing medium in a state in which the cutter unit and the printing unit are connected.  See, in particular, paragraphs [0032], [0037], and [0060]-[0063] which illustrate that the printer is controlled such that it does not print once a print job is complete.  
With respect to claim 12, Nonaka et al. teach a control method of a printing apparatus 100 comprising:
a printing unit 20 configured to print an image on a printing medium 5 and configured to be able to move; and
a cutter unit 30 configured to be able to connect with or separate from the printing unit, and configured to, by following a movement of the printing unit (i.e., moving along the direction of Y), cut the printing medium 5, 
the method comprising:
controlling (via controller 50), in a case where a predetermined condition is satisfied after the printing medium is cut by the cutter unit (i.e., a new print job is required), to cause the printing unit to perform printing on a succeeding printing medium while moving the printing unit in a state in which the cutter unit 30 is connected with the printing unit 20.  See, in particular, Figures 2A-2B and paragraphs [0037] and [0060]-[0061].
With respect to claim 13, note Nonaka et al. teach the controller includes a microcomputing device which would inherently include a non-transitory computer readable storage medium storing a computer program for performing the method of claim 12.  Particular attention is invited to paragraphs [0060]-[0063]. 

Allowable Subject Matter
Claims 2-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record fails to teach or fairly suggest a printing unit having all of the structure as recited in combination with and particularly including, wherein a cutting position of cutting by the cutter unit is positioned downstream of a printing position of printing by the printing unit in a conveyance direction of printing medium, and the predetermined condition is that a first distance from a downstream edge of the succeeding printing medium in the conveyance direction to a position on the succeeding printing medium on which an image is to be printed is smaller than a second distance between the printing position and the cutting position.
With respect to claim 10, the prior art of record fails to teach or fairly suggest a printing unit having all of the structure as recited in combination with and particularly including, a connecting unit that can connect and disengage a connection between the printing unit and the cutter unit, wherein the connecting unit includes: a first member and a second member that are arranged in the printing unit; and a third member and a fourth member that are arranged in the cutter unit, in which the cutter unit, by the first member and the third member contacting, moves in accordance with a movement of the printing unit in a first direction from a standby position of the cutter unit toward the printing medium, by the second member and the fourth member contacting, moves in accordance with a movement of the printing unit in a second direction opposite to the first direction, and by the cutter unit moving in the second direction in accordance with a movement of the printing unit, a contact between the first member and the third member is avoided when the printing unit reverses from the second direction to the first direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato (JP 2004-358621 A), Kawamura et al. (JP 09-29685 A), Sakamaki et al. (JP 2008-207408 A), Petersen et al. (EP 0 579 416 A2), and Suzuki et al. (US 2003/0210290 A1) each teach a printing apparatus including a printing unit and cutting unit having similarities to the claimed subject matter that are readily apparent.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
October 14, 2022